Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 14 August 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur,
                            A Newport le 14. Août 1781
                        
                        J’ai reçu la Lettre que Votre Excellence m’a fait l’honneur de m’écrire, en date du 10. de ce mois, et la
                            Dépêche pour le Comte de Grasse qui y était jointe. Votre Excellence doit recevoir aujourd’hui elle mîme des Dépêches de
                            ce Général arrivées par la frégate la Concorde, qui annoncent que Son projet est de se porter directement Sur Chésapeack.
                            Dans cette circonstance il Serait heureux, je crois, que Lord Cornwaller exécutât, avant l’arrivée de notre Armée navale,
                            le projet qu’on lui Supose de revenir à Newyorck; M. le Comte de Grasse et M. le Marquis de S. simon qui commande un Corps
                            de trois mille hommes embarqué Sur Ses Vaisseaux, Seraient presque surs alors de s’emparer de Portsmouth en peu de tems,
                            et de détruire tout ce qui resterait de forces aux ennemis dans cette partie. Cette entreprise moins brillante Sans doute
                            et moins décisive que ne serait l’attaque de Newyorck, aportera cependant un grand soulagement aux Etats méridionnaux, et
                            le succès en est presque certain, Surtout Si, comme on le croit, Lord Cornwaller retire une partie de ses troupes de
                            Virginie. 
                        Tous mes regrets Sont de ne pouvoir être d’aucun secours immédiat dans cette opération, parcequ’elle doit
                            être achevée avant le tems où je pourrais joindre M. le Comte de Grasse. Mais ce Général est pleinement en état de
                            l’éxécuter lui Seul; et il Semble m’inviter lui même à tenter de mon côté quelqu’autre expédition. Ma position et mes
                            moyens ne me permettent guères de rien entreprendre de bien important. Cependant je pourrais occasionner un dommage
                            considérable aux ennemis. 
                        J’ai fait part de mes projets à cet égard à M. le Comte de Rochambeau, en le priant de communiquer ma Lettre
                            à Votre Excellence, ainsi que celle que j’ai reçuäë de M. le Comte de Grasse. Je me référe à ces dernieres Dépêches, dont
                            pour plus grande sureté j’envoye aujourd’hui un Duplicata à M. le Comte de Rochambeau. 
                        J’attends avec impatience la réponse de Votre Excellence, et celle de M. de Rochambeau, pour pouvoir quitter
                            promptement ce Port, et éviter d’y être bloqué par l’Amiral Rodney. Il est bien étonnant que cet Amiral n’ait pas encore
                            paru Sur cette côte. S’il n’arrive pas incessamment à sandy hook, ou plutôt S’il n’y est pas déjà arrivé, il ne Sera plus
                            à tems de se trouver à la rencontre de M. de Grasse, avant l’arrivée de ce Général à Chésapeak; et il lui Sera bien
                            difficile de s’oposer aucunement aux opérations qui Se feront dans la Baye. 
                        Je compte renvoyer la frégate la Concorde à M. le Comte de Grasse, dès que je saurai le parti auquel on Se
                            Sera arrêté; et je lui ferai parvenir par cette voye la Lettre de Votre Excellence. 
                        Je suis avec respect, Monsieur, De Votre Excellence, Le très humble et très obéissant serviteur, 
                        
                            barras 
                        
                    